Citation Nr: 0302582	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  02-02 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for acute pancreatitis.

2.  Entitlement to service connection for hypertensive heart 
disease.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for vision loss.

5.  Entitlement to service connection for a lung disorder.

6.  Entitlement to service connection for residuals of 
appendectomy.

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for a psychiatric 
disorder.


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to April 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no evidence of a current diagnosis of 
acute pancreatitis that is related to the veteran's period of 
active service.

3.  The record contains no evidence of a current diagnosis of 
hypertensive heart disease that is related to the veteran's 
period of active service.

4.  The record contains no evidence of a current diagnosis of 
arthritis that is related to the veteran's period of active 
service.

5.  The record contains no evidence of a current diagnosis of 
vision loss that is related to the veteran's period of active 
service.

6.  The record contains no evidence of a current diagnosis of 
a lung disorder that is related to the veteran's period of 
active service.

7.  The record contains no evidence of a current diagnosis of 
residuals of appendectomy that is related to the veteran's 
period of active service.

8.  The record contains no evidence of a current diagnosis of 
hemorrhoids that is related to the veteran's period of active 
service.

9.  The record contains no evidence of a current diagnosis of 
hearing loss that is related to the veteran's period of 
active service.

10.  The record contains no evidence of a current diagnosis 
of a psychiatric disorder that is related to the veteran's 
period of active service.


CONCLUSIONS OF LAW

1.  Acute pancreatitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.303, 
3.304 (2002).

2.  Hypertensive heart disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 3.303, 3.304 (2002).

3.  Arthritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.303, 3.304 
(2002).

4.  Vision loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.303, 3.304 
(2002).

5.  A lung disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.303, 
3.304 (2002).

6.  Residuals of appendectomy were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 3.303, 3.304 (2002).

7.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.303, 3.304 
(2002).

8.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.303, 3.304 
(2002).

9.  A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

The veteran's service medical records are unavailable, having 
been apparently destroyed by a fire at the National Personnel 
Records Center (NPRC) in 1973.  In such cases, in addition to 
the duties imposed by the VCAA, the United States Court of 
Appeals for Veterans Claims has held that the duty to assist 
includes an obligation to search alternative forms of records 
which support the veteran's case.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  There is also a heightened obligation 
to explain findings and to carefully consider the benefit of 
the doubt rule in cases where records are presumed destroyed 
while in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claims 
for service connection by means of the October 2001 rating 
decision and the February 2002 Statement of the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to substantiate his claims.  In the 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claims, informed him of the 
reasons for the denials, and provided him with additional 
opportunity to present evidence and argument in support of 
his claims.  

In addition, in April 2000, the veteran was sent a letter 
that explained the elements of service connection, and the 
obligations of VA and the responsibilities of the veteran in 
obtaining medical evidence in effect at that time.  In May 
2000, the veteran responded to the RO letter and identified 
medical treatment during his active duty from April to July 
1948.  A search of Morning Reports from that time period 
contained no information about the veteran.  In December 
2000, the RO informed the veteran of the enactment of the 
VCAA, of the lay and medical evidence that would support his 
claims, and of the duties and responsibilities of the VA and 
the veteran in obtaining that evidence.  Therefore, the Board 
finds that the rating decision, Statement of the Case, and 
related letters provided to the veteran specifically satisfy 
the notice requirements of 38 U.S.C.A. § 5103 of the new 
statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered private medical records submitted by the veteran.  
The veteran did not request a personal hearing and, as 
discussed above, identified no additional medical treatment 
following his discharge from active service.  Finally, the 
Board finds that a VA examination is not necessary because, 
as explained further below, the record contains no indication 
that the veteran's various disabilities may be associated 
with active service.  See 38 U.S.C.A. § 5103A(d)(2) (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  Therefore, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Generally, to establish service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id. 

The only medical evidence for consideration in support of the 
veteran's claims consists of an August 1996 nerve conduction 
study, prescription slips dated October 1991 through November 
1996, a report from Manabat Maternity and General Hospital 
dated in December 1998, and a January 2000 summary from 
Renato P. Evangelista, M.D.  The information from Manabat 
Maternity and General Hospital reflects that the veteran was 
admitted with acute pancreatitis in November 1998 and 
discharged as recovered later that month.  The summary of Dr. 
Evangelista revealed he first treated the veteran for neck 
pain in August 1996.  In connection with that, a nerve 
conduction study was undertaken, (the report of which is in 
the claims file).  This revealed normal findings, and the 
veteran was given muscle relaxants and non-steroidal anti-
inflammatory medication which relieved his symptoms.  
Subsequent treatment by Dr. Evangelista was apparently 
directed to a kidney illness and an enlarged prostate.  

As to the prescription slips associated with the claims file, 
those simply identified the medication prescribed by Dr. 
Evangelista.  

Based upon the above facts, the Board finds that the 
preponderance of the evidence is against service connection 
for the veteran's claimed disabilities.  In short, the 
veteran has failed to submit or identify any medical evidence 
reflecting current diagnoses of the disabilities for which 
service connection is sought.  In the absence of a current 
disability, a claim for service connection must fail.  While 
the veteran has alleged that he incurred all the claimed 
disabilities during active service, there is no medical 
evidence of continuity of pertinent symptoms since service, 
on-going medical treatment since service, or a current 
diagnosis of the claimed conditions. The medical evidence 
submitted by the veteran shows that he had an episode of 
acute pancreatitis several years ago.  It contains no 
relevant information regarding any current diagnoses of the 
claimed conditions.  Under these circumstances, the appeal is 
denied.

ORDER

Service connection for acute pancreatitis is denied.

Service connection for hypertensive heart disease is denied.

Service connection for arthritis is denied.

Service connection for vision loss is denied.

Service connection for a lung disorder is denied.

Service connection for residuals of appendectomy is denied.

Service connection for hemorrhoids is denied.

Service connection for hearing loss is denied.

Service connection for a psychiatric disorder is denied.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

